                                UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF ALABAMA
                                        WESTERN DIVISION

IN RE:                                                                 CASE NO 17-70174-JHH-13


TEDRA LANAYA WILLIAMS                                                        CHAPTER 13



                    TRUSTEE’S MOTION TO DISMISS OR IN THE ALTERNATIVE
                        MOTION TO MODIFY AND NOTICE OF HEARING

         Comes now C. David Cottingham, Standing Trustee, in the above styled case and moves to dismiss or in
the alternative modify this case and in support thereof represents to the Court as follows:

              The Debtor’s payments are not current, resulting in a material default in plan payments pursuant to
   X          11 U.S.C. 1307 (c) (6).
              The Debtor’s Plan is no longer feasible. _____filed or amended claim #_on_ that requires a fixed
              payment of $___ per month._
              The Debtor’s payments are insufficient to pay the case within the time allowed by law and require
   X          the plan payments to be modified to $198.00 a month due to missed plan payments.

     WHEREFORE, the Trustee moves that this case be DISMISSED OR IN THE ALTERNATIVE
MODIFIED AS SET OUT ABOVE.

This the 18th day of September, 2020                      /s/ C. David Cottingham
                                                          C. David Cottingham, Standing Trustee


                                            NOTICE OF HEARING

             Notice is hereby given that a hearing on the above styled motion will be held on Thursday the 5th
of November 2020 at 1:00 p.m. THIS HEARING WILL TAKE PLACE BY TELEPHONE ONLY
DO NOT COME TO THE COURTHOUSE. PLEASE SEE THE COURT'S WEBSITE FOR
ADDITIONAL INFORMATION (www.alnb.uscourts.gov).




                                              Certificate of Service

                This is to certify that I have this day served a copy of the above Motion upon the Attorney for the
Debtor(s) and all Creditors on the attached matrix by mailing a copy of the same with adequate postage thereon or
by electronic means when available.

This the 18th day of September, 2020                      /s/ C. David Cottingham
                                                          C. David Cottingham, Standing Trustee
                                                          P. O. Drawer 020588
                                                          Tuscaloosa, AL 35402




 Case 17-70174-JHH13            Doc 97     Filed 09/18/20 Entered 09/18/20 08:45:42                 Desc Main
                                          Document     Page 1 of 1
